DETAILED ACTION

Response to Amendment
The applicant has amended the following: 
		Claims: 1, 4, 6 and 9-15 have been amended. 
		Claims: 5, 7-8 and 16 have not been amended. 
		Claims: 2-3, 19-25 and 28-46 have been cancelled. 
		Claims: 17-18 and 26-27 have been withdrawn.

	Examiner’s Note:
	The examiner notes that while the applicant’s current amendment to independent claim 1 have changed the scope of the claims and a new ground of rejection is presented herein in view of the applicant’s amendment. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Independent Claim 1 recites “… receive a request from the upper layers to establish a circuit switched (CS) voice call when the CS voice call is not already attempted in a CS domain, and based on the request attempt to establish the MMTEL call as the CS voice call if not already attempted in a CS domain; …” which appears to indicate that a request to establish the MMTEL call in a CS domain is based on both a previous MMTEL call attempt to establish the MMTEL call in the CS domain as well as no previous call attempt to establish the MMTEL call in the CS domain.  
However, the examiner could not find adequate support for said limitations in the applicant’s original disclosure and as such the claims are therefore directed towards new matter as the closest support the examiner can find is found on Applicant’s Specification, [0156] that discloses means for notifying upper layers that the service request was not accepted, wherein notification is dependent on whether the service is initiated for the MMTEL call and means for receiving a request from the upper layers to establish the CS voice call if the CS voice call is not already attempted in a CS domain and as such the examiner will interpret the clams wherein the request is based on when the CS voice call is not already attempted in a CS domain which is not the same as the applicant’s amended limitations and as such is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 4-16 are dependent upon independent claim 1 and are therefore subject to the same rejection for the same reasons as indicated above.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 4-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent Claim 1 recites “… when the service request is initiated for a multimedia telephony (MMTEL) call, notify upper layers that the service request was not accepted, receive a request from the upper layers to establish a circuit switched (CS) voice call when the CS voice call is not already attempted in a CS domain, and based on the request attempt to establish the MMTEL call as the CS voice call if not already attempted in a CS domain; …” which recites indicates that a service request is initiated and that a request from the upper layers is received based on the request attempt to establish the MMTEL call as the CS voice call if not already attempted in a CS domain which lacks antecedent basis for the recited “the request attempt to establish the MMTEL call as the CS voice call” as there are no prior recitation of “a request attempt to establish the MMTEL call as the CS voice call” and further renders the claims indefinite as it is unclear to the examiner as to whether the recited “the request attempt” is directed towards the recited “the service request is initiated” or to a different request attempt as there is no recitation that said service request is initiated as a CS call.
In addition, the claims are rendered indefinite as the claim limitations appears to be reciting convoluted and contradictory aspects specifically that said request to establish the MMTEL call as a CS call (i.e. claims recite “receive a request from the upper layers to establish a CS voice call”) is based on both conditions of there being no CS voice call being attempted in the CS domain (i.e. claims recites “when the CS voice call is not already attempted in a CS domain”) and is also based on an already existing request attempt on the CS domain (i.e. claims recites “based on the request attempt to establish the MMTEL call as the CS voice call”) which is unclear to the examiner as to how said request is based on two conflicting conditions of a CS call attempt being performed and no CS call attempt being performed at the same time and as such is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
A review of the applicant’s specification does not resolve the 112 issue as there is no corresponding disclosure that says how a request to establish the MMTEL call in a CS domain is based on both a previous MMTEL call attempt to establish the MMTEL call in the CS domain as well as no previous call attempt to establish the MMTEL call in the CS domain and the closest support the examiner can find is found on Applicant’s Specification, [0156] that discloses means for notifying upper layers that the service request was not accepted, wherein notification is dependent on whether the service is initiated for the MMTEL call and means for receiving a request from the upper layers to establish the CS voice call if the CS voice call is not already attempted in a CS domain and as such the examiner will interpret the clams wherein the request is based on when the CS voice call is not already attempted in a CS domain (i.e. “… when the service request is initiated for a multimedia telephony (MMTEL) call, notify upper layers that the service request was not accepted, receive a request from the upper layers to establish a circuit switched (CS) voice call when the CS voice call is not already attempted in a CS domain, ).
Claims 4-16 are dependent upon independent claim 1 and are therefore subject to the same rejection for the same reasons as indicated above.



Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The dependent claim 10 is objected as allowable because the closest prior art found fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features in the specific order, structure and combination of limitations of the dependent claims in combination with the independent claim.


Response to Arguments
Applicant’s arguments filed 04/25/22 with regards to claims 1 and 4-16 have been fully considered but they are not persuasive.    

	Applicant’s Arguments:
	The applicant argues that … the undersigned has amended claims 2 and 3 into independent claim 1 and traverses the rejections.  Claim 1 recites an apparatus of a user equipment … The Office Action cites 3GPP 34.301 v.15.0.1 … However, this citation is from section 5.6.1.5A (Service request procedure for initiating a PDN connection for emergency bearer services not accepted by the network) – i.e., this set of responses by the UE refers specifically to initiation of an emergency bearer service PDN connection … As is clear, the procedures for emergency bearer services are entirely separate from those of non-emergency bearer services …. That is, for emergency bearer services, the service request counter is never incremented and thus never reaches the predetermined value; thus, the T3325 timer is never initiated.  That is, for emergency bearer services, the non-emergency bearer services operations recited in claim 1 due to the T3325 timer running (the notification, request and attempt) will simply never occur in the emergency procedures as the T3325 timer never operates for the emergency bearer services … Accordingly, TS 34.301 V.15.0.1 does not anticipate or suggest the arrangement of claim 1.  Nor do Gollnick or Tiwari disclose the limitations missing from TS 34.301. (See Pages 7-9 of Applicant’s Arguments filed on 04/25/22).

	Examiner’s Response:
	The examiner respectfully disagrees.  The examiner believes that newly cited art Koskela as modified by the teachings of 3GPP together as a whole reads on the applicant’s claimed invention as will be apparent in the following explanations provided below.

To begin with, the examiner would like to note that contrary to the applicant’s arguments, the applicant has not amended claims 2 and 3 into independent claim 1 as a comparison of the current amendments made for independent claim 1 with the previously recited limitations of claims 1-3 of the claims filed on 10/11/21 shows various differences between the current amendments and the previously recited limitations.  
For example, the previously recited limitations of claims 1-3 includes limitations that are no longer present in the current amendments and applicants further amended claim 1 to recite that the request from the upper layers to establish a CS voice call is based on both when the CS voice call is not already attempted in a CS domain and a request attempt to establish the MMTEL call as the CS voice call if not already attempted in a CS domain (i.e. currently amended claim 1 recites “receive a request from the upper layers to establish a circuit switched (CS) voice call when the CS voice call is not already attempted in a CS domain, and based on the request attempt to establish the MMTEL call as the CS voice call if not already attempted in a CS domain;”) and whereas the previously recited claim 3 only recites that the upper layers are notified based on the service request is initiated for the MMTEL call and a request is received from the upper layers to establish the CS voice call if the CS voice call is not already attempted in a CS domain (i.e. previous claim 3 recites “notify upper layers that the service request was not accepted, wherein notification is dependent on whether the service request is initiated for the MMTEL call; and receive a request from the upper layers to establish the CS voice call if the CS voice call is not already attempted in a CS domain.”) which has clearly changed the scope of the claims and which therefore resulted in a new grounds of rejection presented herein.



In addition, the examiner notes that while the applicant provides various arguments as to why the applicant believes the disclosure of 3GPP is different from the claimed invention, the applicant does not however indicate as to which specific claim limitations are not taught by the disclosure of 3GPP and as such Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Since no specific arguments regarding a specific limitation was indicated, it is unclear to the examiner as to which claim limitations to address.  However, in the interest of advancing prosecution, the examiner will attempt to address the applicant’s arguments corresponding to the claim limitations that the examiner believes the applicant’s arguments are directed towards.  The applicant appears to be arguing that the teachings of 3GPP fails to disclose “when the service request is initiated for a multimedia telephone (MMTEL) call, notify … CS domain” because the cited teachings are directed towards emergency bearer scenarios whereas the claimed invention of MMTEL call are directed towards non-emergency bearer scenarios.  
With regards to said arguments that MMTEL are directed towards non-emergency bearer service or non-emergency bearer data, the examiner would like to note that a review of the applicant’s claimed limitations show that there is no explicit recitation that said MMTEL call is directed towards non-emergency bearer services or data and as such the broadest reasonable interpretation for MMTEL call would also include MMTEL call for emergency services which can be seen in the disclosure of Koskela, [0029] cited in the new grounds of rejection provided below.  Since Koskela, [0029] discloses that MMTEL call also includes emergency services, then one of ordinary skill in the art would recognize and find obvious that the disclosure in 3GPP, Page 203, Lines 26-32 for emergency bearer services can also be directed towards MMTEL emergency calls and as such the combination of the teachings of Koskela in view of 3GPP would read on the applicant’s claimed invention as indicated below.


Therefore, the argued limitations read upon the cited references or are written broad such that they read upon the cited references, as follows: 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 and 4-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskela et al. (US Patent Publication 2015/0126147 herein after referenced as Koskela) in view of NPL document “3GPP TS 24.301 V15.0.1 (2017-09) 3rd Generation Partnership Project; Technical Specification Group Core Network and Terminals; Non-Access-Stratum (NAS) protocol for Evolved Packet System (EPS); Stage 3 (Release 15)” herein after referenced as 3GPP.  

Regarding claim 1, Koskela discloses:
An apparatus of a user equipment (UE), the apparatus comprising: processing circuitry arranged to: determine whether user data to be transmitted to a network is non-emergency user data or emergency user data; (Koskela, Fig. 1 & [0029] discloses when a request to establish a call such as multi-media telephone MMTEL communications session and the like is received, user equipment including IMS client (i.e. reads on apparatus) may determine whether the multimedia telephony communications is to be established as an emergency session (i.e. reads on determine whether user data to be transmitted to a network is non-emergency user data or emergency user data) and if not, the IMS client may allow session establish to continue (i.e. reads on initiate transmission of a service request) in accordance with access class bearing and service specific access control procedures as described in 3GPP TS 24.173, subclause 2; Koskela, [0007] discloses the call attempt may include at least one of a voice over long term evolution call, a multimedia telephony call and a multimedia video call, a data call, a high-priority call and a signaling exchange; Koskela, Fig. 4 & [0040] discloses the apparatus includes a processor that may be embodied in a variety of ways including circuitry).
(Koskela, [0033]-[0034] & Table 2 discloses if the access barring for emergency parameter is not available, it can be specified that the emergency call is not allowed (i.e. reads on notify that the service request was not accepted) and discloses Tables 2 depict an example specification for the process and Table 2 discloses if the user equipment has one or more access classes as stored on the USIM with a value in the range 11..15  (i.e. reads on memory arranged to store a predetermined value) which is valid for the user equipment to use … reject the multimedia telephony communication session establishment (i.e. reads on notify that the service request was not accepted)).
	Koskela discloses a user equipment performing a procedure on how to process an MMTEL call based on whether the MMTEL call is an emergency call or a non-emergency call according to 3GPP guidelines but fails to explicitly disclose the use of specific timers as well as failing to disclose what happens when an emergency session is rejected and therefore fails to disclose “when a T3325 timer is not running: initiate transmission of a service request to the network and initiate a T3417 timer; increment a service request attempt counter when a response to the service request has not been received from the network before expiration of the T3417 timer and the user data is non-emergency user data; and initiate the T3325 timer when the service request attempt counter at least meets a predetermined value; and when the T3325 timer is running: when the service request is initiated for a multimedia telephony (MMTEL) call, notify upper layers that the service request was not accepted, receive a request from the upper layers to establish a circuit switched (CS) voice call when the CS voice call is not already attempted in a CS domain, and based on the request attempt to establish the MMTEL call as the CS voice call if not already attempted in a CS domain; and a memory arranged to store the predetermined value.” 
	In a related field of endeavor, 3GPP discloses:
when a T3325 timer is not running: initiate transmission of a service request to the network and initiate a T3417 timer; increment a service request attempt counter when a response to the service request has not been received from the network before expiration of the T3417 timer and the user data is non-emergency user data; and initiate the T3325 timer when the service request attempt counter at least meets a predetermined value; (3GPP, Page 189, Lines 15-17 discloses after sending the service request message (i.e. reads on when a T3325 timer is not running: initiate transmission of a service request to the network) or the extended service request message with service type set, the UE shall start T3417 (i.e. reads on initiate a T3417 timer); 3GPP, Page 206, Lines 1-2 & Lines 10-11 discloses the service request counter shall not be incremented if the service request procedure is initiated to establish a PDN connection for emergency bearer service (i.e. indicates that the counter is only incremented for non-emergency data) and discloses if the service request attempt counter is greater than or equal to 5 (i.e. reads on predetermined value), the UE shall start timer T3325 (i.e. reads on initiate the T3325 timer when the service request attempt counter at least meets a predetermined value and indicates that the T3325 timer is not running when a service request is transmitted and a counter is incremented); 3GPP, Page 188, Lines 25-31 discloses a service request attempt counter is used to limit the number of service request attempts and no response from the network and the service request attempt counter shall be incremented (i.e. reads on increment counter when a response to the service request has not been received from the network and the user data is non-emergency user data) as specified in subclause 5.6.1.6 and a service request attempt counter shall be rest when a service request procedure in order to obtain packet services is successfully completed; 3GPP, Page 190 & Lines 17-19 discloses the UE shall treat the indication from the lower layers that the user plane radio bearer is setup as successful completion of the procedure and the UE shall reset the service request attempt counter, stop the timer T3417 (i.e. indicates that the incrementing of the service request is performed before expiration of the T3417) and enter the sate EMM-REGISTERED; 3GPP, Page 80, Lines 21-23 discloses the UE maintains a list of PLMN-specific attempt counter and the PLMN-specific attempt counter for the PLMN sending the reject message has a value less than a UE implementation-specific maximum value, the UE shall increment the PLMN-specific attempt counter for the PLMN; 3GPP, Page 205, Lines 42 – Page 206, Line 1 discloses T3417 expired and if the UE triggered the service request procedure in EMM-IDLE mode in order to obtain packet services, then the EMM sublayer shall increment the service request counter, abort the procedure and release locally any resources allocated for the service request procedure.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the service request is transmitted when a T3325 timer is not running since the timer T3325 is only started when the service request attempt counter reaches the predetermined value of 5 and no response has been received indicating that a service request has to have been transmitted in order for a service request attempt counter to be incremented and one of ordinary skill in the art would recognize and find obvious that the service request is a non-emergency service request since emergency service request do not increment the service request attempt counter).
and when the T3325 timer is running: when the service request is initiated for a multimedia telephony (MMTEL) call, notify upper layers that the service request was not accepted, receive a request from the upper layers to establish a circuit switched (CS) voice call when the CS voice call is not already attempted in a CS domain, (3GPP, Page 203, Lines 26-32 discloses if the service request for initiating a PDN connection (i.e. reads on initiated for MMTEL call) for emergency bearer services cannot be accepted by the network (i.e. reads on service request was not accepted) and the UE is in the same selected PLMN where the last service request was attempted, the UE shall inform the upper layers (i.e. reads on notify upper layers) of the failure of the procedure and this can result in the upper layers requesting establishment of a CS call if not already attempted in the CS domain; 3GPP, Page 204, Lines 41-43 discloses if more than one of MO MMTEL voice call is started, MO MMTEL video call is started or MO SMSoIP is started conditions are satisfied, it is left to the UE implementation to determine the call type based on annex D of this document;  3GPP, Page 206, Lines 10-14 discloses if the service request attempt counter is greater than or equal to 5, the UE shall start timer T3325 and the UE shall not attempt service request until expiry of timer T3325 unless (i.e. reads on when the T3325 timer is running) the service request is initiated to establish a PDN connection for emergency bearer services (i.e. reads on service request is initiated for MMTEL call).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the PDN connection for emergency bearer service may include an MMTEL call).
 and a memory arranged to store the predetermined value (3GPP, Page 206, Lines 10-11 discloses if the service request attempt counter is greater than or equal to 5 (i.e. reads on predetermined value) , the UE shall start timer T3325; 3GPP, Page 87, Lines 22-23 discloses the UE shall store the value in a non-volatile memory.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the service attempt predetermined value of 5 would need to be stored in order for the system to be able to determine whether the service request attempt counter is greater than or equal to 5).
	Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Koskela to incorporate the teachings of 3GPP for the purpose of conforming to a known standard in the art and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of sending a request to establish non-emergency and emergency communications  according to 3GPP guidelines as taught by Koskela) with another known element and comparable device utilizing a known technique (i.e. performing a process of sending a request to establish non-emergency and emergency communications according to 3GPP guidelines, wherein 3GPP discloses the use of specific timers and procedures for performing fallback when a service request is not accepted as taught by 3GPP) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of sending a request to establish non-emergency and emergency communications  according to 3GPP guidelines (i.e. as taught by Koskela & 3GPP) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 4, Koskela in view of 3GPP discloses:
The apparatus of claim 1, wherein the processing circuitry is further arranged to: provide the notification when the service request attempt counter at least meets the predetermined value (3GPP, Page 203, Lines 26-32 discloses if the service request for initiating a PDN connection for emergency bearer services cannot be accepted by the network and the UE is in the same selected PLMN where the last service request was attempted, the UE shall inform the upper layers of the failure of the procedure and this can result in the upper layers requesting establishment of a CS call if not already attempted in the CS domain; 3GPP, Page 206, Lines 10-14 discloses if the service request attempt counter is greater than or equal to 5, the UE shall start timer T3325 and the UE shall not attempt service request until expiry of timer T3325 unless the service request is initiated to establish a PDN connection for emergency bearer services).  
Regarding claim 5, Koskela in view of 3GPP discloses:
The apparatus of claim 4, wherein: the predetermined value is 5 (3GPP, Page 206, Lines 10-14 discloses if the service request attempt counter is greater than or equal to 5, the UE shall start timer T3325 and the UE shall not attempt service request until expiry of timer T3325 unless the service request is initiated to establish a PDN connection for emergency bearer services).  
Regarding claim 6, Koskela in view of 3GPP discloses:
The apparatus of claim 1, wherein the processing circuitry is further arranged to: increment the service request attempt counter when the UE is in EMM-Idle mode and a service request procedure is triggered (3GPP, Page 205, Lines 44-45 discloses if the UE triggered the service request procedure in EMM-IDLE mode in order to obtain packet services, then the EMM sublayer shall increment the service request attempt counter).
Regarding claim 7, Koskela in view of 3GPP discloses:
The apparatus of claim 6, wherein the processing circuitry is further arranged to: abort the service request procedure and release locally any resources allocated for the service request procedure in response to expiration of the T3417 timer (3GPP, Page 205, Lines 42 – Page 206, Line 1 discloses T3417 expired and if the UE triggered the service request procedure in EMM-IDLE mode in order to obtain packet services, then the EMM sublayer shall increment the service request counter, abort the procedure and release locally any resources allocated for the service request procedure).
Regarding claim 8, Koskela in view of 3GPP discloses:
The apparatus of claim 1, wherein the processing circuitry is further arranged to: refrain from incrementing the service request attempt counter for emergency user data (3GPP, Page 206, Lines 1-3 discloses the service request counter shall not be incremented if the service request procedure is initiated to establish a PDN connection for emergency bearer services).
Regarding claim 9, Koskela in view of 3GPP discloses:
The apparatus of claim 1, wherein the processing circuitry is further arranged to: use a different radio access technology (RAT) for the MMTEL call when the T3325 timer is running than when the T3325 timer is not running (3GPP, Page 206, Lines 10-16 and Lines 39-42 discloses if the service request attempt counter is greater than or equal to 5, the UE shall start timer T3325 and the UE shall not attempt service request until expiry of timer T3325 unless the UE is registered in a new PLMN and discloses if the service request was indicated for CS fallback and a CS fallback cancellation request was not received, the UE shall attempt to select GERAN or UTRAN radio access technology and if the UE fines a suitable GERAN or UTRAN cell, it then proceeds with the appropriate MM and CC specific procedures; 3GPP, Page 2, Lines 3 discloses LTE; 3GPP, Page 204, Lines 41-43 discloses if more than one of MO MMTEL voice call is started, MO MMTEL video call is started or MO SMSoIP is started conditions are satisfied, it is left to the UE implementation to determine the call type based on annex D of this document.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the service request is directed to an MMTEL call and may be attempted in the new CS PLMN as the timer T3325 is currently running and that the service request can be implemented in the current PLMN to be LTE when the timer T3325 is not currently running).
Regarding claim 11, Koskela in view of 3GPP discloses:
The apparatus of claim 9, wherein the processing circuitry is further arranged to: prioritize a plurality of RATs; and use, to transmit the service request over a highest priority RAT for which the service request attempt counter has not reached a predetermined value, when the T3325 timer is running (3GPP, Page 206, Lines 10-16 discloses if the service request attempt counter is greater than or equal to 5, the UE shall start timer T3325 and the UE shall not attempt service request until expiry of timer T3325 unless the UE is registered in a new PLMN; 3GPP, Page 83, Lines 33-35 discloses timer T controlling the periodic search for HPLMN or EHPLMN or higher prioritized PLMNs; 3GPP, Page 254, Line 3 discloses signaling connection established with RRC establishment cause high priority access; 3GPP, Page 189, Lines 15-17 discloses after sending the service request message or the extended service request message with service type set, the UE shall start T3417; 3GPP, Page 80, Lines 21-23 discloses the UE maintains a list of PLMN-specific attempt counter and the PLMN-specific attempt counter for the PLMN sending the reject message has a value less than a UE implementation-specific maximum value, the UE shall increment the PLMN-specific attempt counter for the PLMN.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the service request would be directed towards a higher prioritized PLMN when sending a service request to a new PLMN and would also have its own service request attempt counter and threshold).
Regarding claim 12, Koskela in view of 3GPP discloses:
The apparatus of claim 1, wherein the processing circuitry is further arranged to: treat a non-emergency voice call and data differently when the T3325 timer is running, at least one service request for the non-emergency voice call transmitted when the T3325 timer is running and service requests for the data being prevented from being transmitted over a same radio access technology (RAT) when the T3325 timer is running (3GPP, Page 206, Lines 10-16 discloses if the service request attempt counter is greater than or equal to 5, the UE shall start timer T3325 and the UE shall not attempt service request until expiry of timer T3325 unless the service request is initiated to establish a PDN connection for emergency bearer services and the UE is registered in a new PLMN).
Regarding claim 13, Koskela in view of 3GPP discloses:
The apparatus of claim 1, wherein: the predetermined value of the service request attempt counter when the T3325 timer is running is independent of the predetermined value of the service request attempt counter when the T3325 timer is not running (3GPP, Page 80, Lines 21-23 discloses the UE maintains a list of PLMN-specific attempt counter and the PLMN-specific attempt counter for the PLMN sending the reject message has a value less than a UE implementation-specific maximum value, the UE shall increment the PLMN-specific attempt counter for the PLMN; 3GPP, Page 206, Lines 10-16 discloses if the service request attempt counter is greater than or equal to 5, the UE shall start timer T3325 and the UE shall not attempt service request until expiry of timer T3325 unless the UE is registered in a new PLMN.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that each of the maximum value counters may be set to be independent of each other or the same as each other).
Regarding claim 14, Koskela in view of 3GPP discloses:
The apparatus of claim 1, wherein: the predetermined value of the service request attempt counter when the T3325 timer is running is the same as the predetermined value of the service request attempt counter when the T3325 timer is not running (3GPP, Page 80, Lines 21-23 discloses the UE maintains a list of PLMN-specific attempt counter and the PLMN-specific attempt counter for the PLMN sending the reject message has a value less than a UE implementation-specific maximum value, the UE shall increment the PLMN-specific attempt counter for the PLMN; 3GPP, Page 206, Lines 10-16 discloses if the service request attempt counter is greater than or equal to 5, the UE shall start timer T3325 and the UE shall not attempt service request until expiry of timer T3325 unless the UE is registered in a new PLMN.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that each of the maximum value counters may be set to be independent of each other or the same as each other).
Regarding claim 15, Koskela in view of 3GPP discloses:
The apparatus of claim 1, wherein the processing circuitry is further arranged to: prevent, when the T3325 timer is running, service requests from being transmitted on a Radio Access Technology (RAT) that is used when the T3325 timer is not running (3GPP, Page 206, Lines 10-16 discloses if the service request attempt counter is greater than or equal to 5, the UE shall start timer T3325 and the UE shall not attempt service request until expiry of timer T3325 unless the UE is registered in a new PLMN).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskela et al. (US Patent Publication 2015/0126147 herein after referenced as Koskela) in view of NPL document “3GPP TS 24.301 V15.0.1 (2017-09) 3rd Generation Partnership Project; Technical Specification Group Core Network and Terminals; Non-Access-Stratum (NAS) protocol for Evolved Packet System (EPS); Stage 3 (Release 15)” herein after referenced as 3GPP and further in view of TIWARI (US Patent Publication 2012/0044869 herein after referenced as Tiwari).   

Regarding claim 16, Koskela in view of 3GPP discloses:
The apparatus of claim 1 (see claim 1).  Koskela in view of 3GPP discloses the UE performing prioritized searches for PLMN and also discloses the UE performing encoding as well as receiving information from the network but fails to explicitly disclose that the UE includes a baseband processor performing the encoding and decoding process and therefore fails to disclose “wherein: the processing circuitry comprises a baseband processor configured to encode transmissions to, and decode transmissions from, the network.”
In a related field of endeavor, Tiwari discloses:
the processing circuitry comprises a baseband processor configured to encode transmissions to, and decode transmissions from, the network (Tiwari, [0017] discloses the mobile communications device comprises a baseband unit that performs baseband signal processing including encoding / decoding and the RF unit may receive RF wireless signals, convert the received RF signals to baseband signals which are processed by the baseband unit or receive baseband signals from the baseband unit and convert the received baseband signals to RF wireless signals which are later transmitted; Tiwari, [0019] discloses the mobile communications device will always search for this PLMN as a priority, then for the HPLMN and then for other networks on the equivalent lists).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Koskela in view of 3GPP to incorporate the teachings of Tiwari for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of performing prioritized PLMN searches conducted by the mobile device as taught by 3GPP) with another known element and comparable device utilizing a known technique (i.e. performing a process of performing prioritized PLMN searches conducted by the mobile device, wherein the mobile device includes a baseband processing unit that performs encoding and decoding as taught by Tiwari) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of performing prioritized PLMN searches conducted by the mobile device (i.e. as taught by 3GPP & Tiwari) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645